 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 157, Plumbers and Steamfitters Union, affili-ated with the United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada,AFL-CIO and L & K Contracting Company,Incorporated' and Local 204, Laborers' Interna-tional Union of North America. Case 25-CD-194March 10, 1980DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by L & K Contracting Company,Incorporated, herein called the Employer, allegingthat Local 157, Plumbers and Steamfitters Union,affiliated with the United Association of Journey-men and Apprentices of the Plumbing and Pipefit-ting Industry of the United States and Canada,AFL-CIO, herein called the Plumbers, violatedSection 8(b)(4)(D) of the Act by engaging in cer-tain proscribed activity with an object of forcingor requiring the Employer to assign certain workto its members rather than to employees represent-ed by Local 204, Laborers' International Union ofNorth America, herein called Laborers.Pursuant to notice, a hearing was held beforeHearing Officer Frederick G. Winkler on Decem-ber 11, 1979. All parties appeared and were afford-ed full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, briefs were filedby the Employer and the Plumbers. The Plumbersalso filed a motion to quash the notice of hearing.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding,2theBoard makes the following findings:' The names of the Employer and the Plumbers Union appear asamended at the hearing.2 Employer's motion to strike from the Plumbers brief all references tothe state court proceeding, Case SC-79-1822, in the Vigo County Superi-or Court is hereby denied. In our judgment, that these references concerna state court proceeding involving different legal issues goes to theirweight and not their admissibility.At the hearing, the Plumbers motion to strike certain testimony of wit-ness Thomas Dashiell was referred by the Hearing Officer to the Board.That motion is hereby denied.248 NLRB No. 321. THE BUSINESS OF THE EMPLOYERL & K Contracting Company, Incorporated, is autility construction contractor engaged in the in-stallation of underground water and sewer linesthroughout southern and western Indiana, as wellas portions of Illinois. During the past year, theEmployer has rendered services and supplied mate-rials in excess of $50,000. The parties stipulated,and we find, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the purposesof the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDIt is uncontested, and we find, that the labor or-ganizations involved are labor organizations withinthe meaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeThe Employer, a construction contractormember of the Indiana Constructors, Inc. (ICI), issignatory to a collective-bargaining agreement withvarious locals of the Laborers' International Unionof North America, including Local 204. Effectivefrom April 1, 1979, through January 31, 1982, theagreement covers the disputed work, the installa-tion of waterlines.Since 1965 the Employer has consistently as-signed work, similar to that in dispute here, tomembers of Laborers' Local 204. As far back as1969, the Plumbers claimed the work in dispute. Inaddition to Board decisions involving PlumbersLocal 157 and Laborers' Local 204,3 there havealso been about 15 disputes between these Unionsduring the past 10 to 12 years, involving the assign-ment of work similar to that in issue here. Al-though efforts have been made by both the Plumb-ers and Laborers to reach an agreement to avoidthese disputes, a binding agreement has not been at-tained.During early October 1979, the Employer wasinstallling a water main for the Terre Haute WaterWorks. On October 2, 1979, the Plumbers had ameeting with representatives of the Water Worksand the Hoosier Energy Division.4The Plumbersrequested that the Employer be removed from itscontract to relocate a water main on HoosierEnergy Division property unless the Employerused members of the Plumbers.3 186 NLRB 1103 (1970); 190 NLRB 346 (1977).The Division owns land on which one of the Employer's projects istaking place and also owns an unrelated electric plant construction pro-ject taking place on land adjacent to the property on which the Employ.er is working. LOCAL 157, PLUMBERS251On October 16, 1979, the plumbers began topicket the water works job along Old Highway 41.The lone picketer reappeared at the jobsite on sev-eral subsequent days in October. The picketer'ssign read:NOTICE TO THE PUBLICL&K CONTRACTING CO.Threatens the Wage StandardsEstablished in the Area byPLUMBERS AND FITTERSLOCAL NO. 157This picketing does not have representation,organization, bargaining, or work jurisdictionas an object. Employees of this and other em-ployers are not solicited to cease service inany manner.When Employer's vice president, Dashiell, attempt-ed to cross the picket line, he was asked if he had alifetime job and that, if he did not and crossed thepicket line, the picket would see that he was black-balled in all constructionunions. Upon crossing thepicket line, Dashiell was given a handbill by thepicket. According to the testimony of the Plumbersbusiness manager, Osborne, the distribution of thehandbill was discontinued after several days be-cause he was advised that it might be misconstruedas an appeal to employees of any secondary em-ployer.The Employer's secretary-treasurer and generalsuperintendent, Lindeman, spoke to a picketer onthe Highway 41 project on either October 30 or31, 1979. The picketer told Lindeman that he was"out there because it was their type of work."5On November 6, 1979, at a Hoosier Energy Di-vision jobsite where the Employer was layingwater mains which were not part of the construc-tion project, an individual identifying himself as a"pipefitter" denied use of a road to employees ofthe Employer. When asked if he was a picketer, hesaid "no" but that a picketer was supposed to becoming. A picket was established at the jobsite onNovember 8, 1979.B. The Work in DisputeThe work in dispute is the installation of water-lines.C. The Contentions of the PartiesThe Plumbers contends that there is no jurisdic-tional dispute and that the notice of hearing shouldbe quashed. The Plumbers filed a disclaimer stating6 The Plumbers contends that any statements by any picketers wereunauthorized and directly violative of their instructions from the Unionthat it does not seek an assignment of the work.The Plumbers further asserts that its picketing wassolely intended to inform the public that the Em-ployer was paying substandard wages.The Employer contends that the Plumbers hasengaged in unlawful conduct designed to force theEmployer to assign the disputed work to plumbersrather than to laborers. The Employer and the La-borers claim that the Employer had traditionallyassigned the disputed work to laborers. In addition,the Employer asserts that the instant dispute is partof a broader jurisdictional controversy between thePlumbers and the Laborers and that the Board'saward here should extend to similar work by theEmployer throughout the Plumbers jurisdiction.D. Applicability of the StatuteThe charge alleges that the Plumbers violatedSection 8(b)(4)(D) of the Act. As outlined above,on October 2, 1979, the Plumbers met with repre-sentatives of the Tenre Haute Water Works andthe Hoosier Energy Division. At that meeting, thePlumbers sought to have the Employer removedfrom its contracts with the Water Works unless itused plumbers to perform the work. This is evi-denced by a letter, dated October 8, 1979, from theWater Works manager, J. E. Sauer, to the Plumb-ers secretary-treasuer, Jimmie L. Strange. At thehearing, the Plumbers sole witness, Business Man-ager Grover Osborn, stated that he believed he hadread the letter. Osborn did not deny that this meet-ing took place, nor did he state that the letter is in-accurate in any way.After this meeting, the Plumbers picketed theEmployer's water works project along Old High-way 41 on several days in October. On November6, 1979, a plumber attempted to deny employees ofthe Employer access to the Hoosier Energy Divi-sion project. The Plumbers placed a picket at thatjobsite on November 8, 1979. Based on the forego-ing and the entire record, we conclude that there isreasonable cause to believe that Section 8(b)(4)(D)of the Act has been violated and that the dispute isproperly before us for determination.E. Merits of the Dispute1. Board certification and collective-bargainingagreementsNeither of the labor organizations has been certi-fied as collective-bargaining representative of theemployees involved in the dispute.As stated above, the Laborers has a contractualagreement with the Employer which covers thework in dispute here and which contemplates thatthe employees represented by Laborers are to per-LOCAL 157, PLUMERS 251_ _ _ 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDform that work.6Accordingly, we find that thisfactor favors an award of the work in dispute toemployees represented by the Laborers.2. Company and area practiceSince 1965 the Employer has consistently as-signed work similar to that in dispute here to mem-bers of Laborers' Local 204. It also appears that allICI member-contractors signatory to the ICI-nego-tiated Laborers collective-bargaining agreement uselaborers to perform the disputed work. We con-clude that this factor favors an award of the disput-ed work to employees represented by the Laborers.3. Skills and efficiency and economyThe laborers possess the necessary skills to per-form the disputed work. While plumbers also havethose skills, the Employer's former president, Wil-liam Lindeman, testified, without contradiction,that use of plumbers along with laborers would re-quire adding two or more plumbers to the payrollon a particular work crew without decreasing thenumber of laborers used for the job.7In additionwhen the laborers perform the work alone, there isa more efficient operation because they have virtu-ally no idle time.We conclude, therefore, that these factors favoran award of the work in dispute to the Employer'semployees represented by the Laborers.ConclusionsBased on the entire record and after full consid-eration of all relevant factors, we shall assign thework in dispute to employees represented by La-borers. This assignment is consistent with the col-lective-bargaining agreement between the Laborers° Art. I ("Coverage") of that agreement provides in pertinent part:(c) UTILITY CONSTRUCTION shall include all labor work (in-cluding skilled and semi-skilled) for the construction of an installa-tion of utility lines, metallic and non-metallic (clay, terra-cotta, iron-stone, vitrified, concrete, cast iron, fibre-glass, orangeburge, transite,plastic, etc.), pipe for storm and sanitary sewers and drainage; waterlines; water treatment plants; sewage treatment plants; pump stations;lift stations; cables; ducts; air-lines; gas lines; steam lines; conduitlines; making of joints; sheeting; trenching; manhole erectors; diggingand backfilling of all ditches; cutting of streets and surfaces and re-finishing of same; in free air or tunnel projects.The unloading and distribution of all pipe and material used in theperformance of work as set forth aboveThe connections of utilities to the point of first connection outsidethe building foundation not to exceed 3 feet from the foundation.The laying of pipe and making of all connections and/or joints onany and all types of utilities .... [Emphasis supplied.]7 This was the Employer's practice between 1955 and 1962, the lasttime plumbers performed the work.and the Employer, employer industry and areapractice, requisite skills, and the efficiency andeconomy of operations. In addition, the Employerhas been satisfied with the performance of its em-ployees who are represented by the Laborers. Inmaking this determination, we are assigning thework to employees who are represented by Local204, Laborers' International Union of North Amer-ica, but not to that Union or its members.8DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of L & K Contracting Company,Incorporated, Terre Haute, Indiana, who are repre-sented by Local 204, Laborers' International Unionof North America, are entitled to perform the in-stallation of waterlines at the project at the HoosierEnergy Division property in Merom, Indiana, andthe project on old U.S. Highway No. 41, north ofTerre Haute, Indiana, in the vicinity of C. F. In-dustries.2. Local 157, Plumbers and Steamfitters Union,affiliated with the United Association of Journey-men and Apprentices of the Plumbing and Pipefit-ting Industry of the United States and Canada,AFL-CIO, is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or require L& K Contracting Company, Incorporated, to assignthe disputed work to employees represented bythat labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local 157, Plumbersand Steamfitters Union, affiliated with the UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, shall notify the Re-gional Director for Region 25, in writing, whetheror not it will refrain from forcing or requiring theEmployer, by means proscribed by Section8(b)(4)(D) of the Act, to assign the disputed workin a manner inconsistent with the above determina-tion.8 The Employer urges an award that extends throughout the territorialjurisdiction of Plumbers Local 157, and covers both current and futureEmployer projects. We are not persuaded, however, that the record sup-ports an award of this scope, and we shall limit our award to the jobsiteswhere the instant dispute arose.